         Case 1:20-cv-04527-AJN-SN Document 19 Filed 09/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     9/18/2020


SHARIF KING,

                                            Plaintiff,                 20-CV-4527 (AJN)(SN)

                          -against-                                    ORDER OF SERVICE

CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff, currently incarcerated at Great Meadow Correctional Facility, is proceeding pro

se and in forma pauperis. He filed a complaint under 42 U.S.C. § 1983, regarding events

beginning on November 12, 2019, when he was transported from Downstate Correctional

Facility to Bronx County Supreme Court. On July 17, 2020, the Hon. Alison J. Nathan issued an

order pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), directing the New York

City Law Department (the “Law Department”) to identify four John Doe defendants. ECF No.

12. Judge Nathan referred the matter to me for general pretrial supervision.

        On September 15, 2020, the Law Department filed a letter with the Court identifying

John Doe #1 as Captain Flemens, Shield No. 1800, assigned to the New York City Department of

Correction (DOC) Emergency Services Unit (ESU); and John Doe #3 as Correction Officer Lin,

Shield No. 17797, assigned to the Manhattan Detention Complex (MDC). The Law Department

stated it has requested, but not yet received, documents pertaining to John Doe #2; and informed

the Court that it has been unable to ascertain the identity of John Doe #4 (described by Plaintiff

as “DOC Chief of Security and Executive Officer of the Operations Security Intelligence Unit”).
           Case 1:20-cv-04527-AJN-SN Document 19 Filed 09/18/20 Page 2 of 3




Based on those representations, the Law Department requests a 30-day extension to identify John

Doe #2 and requests the Court to direct Plaintiff to provide additional information regarding John

Doe #4.

                                            DISCUSSION

A.         Rule 21 of the Federal Rules of Civil Procedure

           The Court directs the Clerk of Court, under Rule 21 of the Federal Rules of Civil

Procedure, to substitute Captain Flemens for John Doe #1, and C.O. Lin for John Doe #3, and to

amend the caption to reflect the same.

B.         Waiver of Service

           The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that DOC ESU Captain

Flemens, Shield No. 1800; and MDC C.O. Lin, Shield No. 17797, waive service of summons.

C.         John Doe Defendants

                 Extension of Time

           The Court grants the Law Department an additional thirty days from the date of this order

to ascertain the identity of John Doe #2, and to provide that information to Plaintiff and the

Court. 1

                 Plaintiff to Provide More Information

           By October 2, 2020, Plaintiff shall provide as much additional information as possible

about John Doe #4 to the Law Department to assist in its efforts to ascertain the identity of that

individual. Such additional information may include physical descriptions of John Doe #4 or

descriptions of John Doe #4’s job title or responsibility.


1
 After all John Doe defendants have been identified, Plaintiff must file an amended complaint
naming the individual defendants in the caption.

                                                   2
       Case 1:20-cv-04527-AJN-SN Document 19 Filed 09/18/20 Page 3 of 3




D.     Local Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner’s rights

cases to respond to specific, court-ordered discovery requests, applies to this action. Those

discovery requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s

Local Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120

days of the date of this order, any new defendants must serve responses to these standard

discovery requests. In their responses, defendants must quote each request verbatim. 2

                                         CONCLUSION

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff and

note service on the docket. The Clerk of Court is further directed, under Rule 21 of the Federal

Rules of Civil Procedure, to substitute in the caption Captain Flemens, Shield No. 1800, as a

defendant in place of John Doe #1, and Correction Officer Lin, Shield No. 17797, as a defendant

in place of John Doe #3. The Clerk of Court shall also notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Captain Flemens, Shield No. 1800, and C.O. Lin, Shield No. 17797, waive service of summons.

       By October 2, 2020, Plaintiff will provide the Law Department additional information

about John Doe #4. By October 19, 2020, the Law Department will provide the Court and

Plaintiff with identifying information for John Doe #2.

SO ORDERED.



DATED:         September 18, 2020
               New York, New York


2
 If Plaintiff would like copies of these discovery requests before receiving the responses and
does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                 3
